Exhibit 10.2

 

FIRST AMENDMENT AGREEMENT

 

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 24th day of
February, 2006 among:

 

(a)           CINTAS CORPORATION NO. 2, a Nevada corporation (“Borrower”);

 

(b)           the Lenders, as defined in the Credit Agreement, as hereinafter
defined;

 

(c)           KEYBANK NATIONAL ASSOCIATION, as joint lead arranger and
administrative agent for the Lenders under the Credit Agreement (“Agent”);

 

(d)           J.P. MORGAN SECURITIES INC. (successor by merger to Banc One
Capital Markets, Inc.), as joint lead arranger under the Credit Agreement;

 

(e)           JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A.),
as syndication agent under the Credit Agreement;

 

(f)            FIFTH THIRD BANK, as co-documentation agent under the Credit
Agreement;

 

(g)           US BANK NATIONAL ASSOCIATION, as co-documentation agent under the
Credit Agreement; and

 

(h)           THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (formerly known as The Bank
of Tokyo-Mitsubishi, Ltd.), as co-documentation agent under the Credit
Agreement.

 

WHEREAS, Borrower, Lenders and Agent are parties to that certain Credit
Agreement, dated as of May 28, 2004, that provides, among other things, for
loans and letters of credit aggregating Three Hundred Million Dollars
($300,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);

 

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower, Agent and the Lenders
agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Amendment to Definitions.  Article I of the Credit Agreement is
hereby amended to delete the definition of “Applicable Facility Fee Rate”,
“Applicable Margin”, “Applicable Utilization Fee Rate”, “Commitment Period”  and
“Total Commitment Amount” therefrom and to insert in place thereof,
respectively, the following:

 

“Applicable Facility Fee Rate” shall mean:

 

(a)           for any date prior to the First Amendment Effective Date, the
Applicable Facility Fee Rate in effect prior to the First Amendment Effective
Date;

 

(b)           effective on the First Amendment Effective Date until the first
Margin Adjustment Date after the First Amendment Effective Date, seven basis
points; and

 

(c)           commencing on the first Margin Adjustment Date after the First
Amendment Effective Date and on each Margin Adjustment Date thereafter, the
number of basis points set forth in the following matrix, based upon the S&P
Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P
Rating

 

Moody’s
Rating

 

Applicable Basis
Points for the Facility
Fee

1

 

A+ or higher

 

A1 or higher

 

6.00

2

 

A

 

A2

 

7.00

3

 

A-

 

A3

 

8.00

4

 

BBB+

 

Baa1

 

10.00

5

 

less than BBB+

 

less than Baa1

 

12.50

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Facility Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Facility Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Facility Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Facility Fee Rate shall
be set at Level 5.  Changes to the Applicable Facility Fee Rate shall be
immediately effective on each Margin Adjustment Date.  The above matrix does not
modify or waive, in any respect, the rights of Agent and the Lenders to charge
the Default Rate, or the rights and remedies of Agent and the Lenders pursuant
to Articles VII and VIII hereof.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean:

 

(a)           for any date prior to the First Amendment Effective Date, the
Applicable Margin in effect prior to the First Amendment Effective Date;

 

(b)           effective on the First Amendment Effective Date until the first
Margin Adjustment Date after the First Amendment Effective Date, eighteen (18)
basis points for Eurodollar Loans; and

 

(c)           commencing on the first Margin Adjustment Date after the First
Amendment Effective Date and on each Margin Adjustment Date thereafter, the
number of basis points set forth in the following matrix, based upon the S&P
Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P
Rating

 

Moody’s
Rating

 

Applicable Basis
Points for Eurodollar
Loans

1

 

A+ or higher

 

A1 or higher

 

14.00

2

 

A

 

A2

 

18.00

3

 

A-

 

A3

 

27.00

4

 

BBB+

 

Baa1

 

35.00

5

 

less than BBB+

 

less than Baa1

 

50.00

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Margin shall be based upon the higher of the applicable S&P Rating and Moody’s
Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and such difference is two Levels or more,
then the Applicable Margin shall be based upon the Level immediately below the
Level determined based on the higher of the S&P Rating and the Moody’s Rating,
(iii) if only one of the two ratings (S&P Rating or Moody’s Rating) shall exist,
then the existing rating shall determine the Level of the Applicable Margin, and
(iv) if neither the S&P Rating nor the Moody’s Rating shall exist, then the
Applicable Margin shall be set at Level 5.  Changes to the Applicable Margin
shall be immediately effective on each Margin Adjustment Date.  The above matrix
does not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.

 

“Applicable Utilization Fee Rate” shall mean:

 

(a)           for any date prior to the First Amendment Effective Date, the
Applicable Utilization Fee Rate in effect prior to the First Amendment Effective
Date;

 

3

--------------------------------------------------------------------------------


 

(b)           effective on the First Amendment Effective Date until the first
Margin Adjustment Date after the First Amendment Effective Date, five basis
points; and

 

(c)           commencing on the first Margin Adjustment Date after the First
Amendment Effective Date and on each Margin Adjustment Date thereafter, the
number of basis points set forth in the following matrix, based upon the S&P
Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P
Rating

 

Moody’s
Rating

 

Applicable Basis
Points for the
Utilization Fee

1

 

A+ or higher

 

A1 or higher

 

5.00

2

 

A

 

A2

 

5.00

3

 

A-

 

A3

 

5.00

4

 

BBB+

 

Baa1

 

5.00

5

 

less than BBB+

 

less than Baa1

 

10.00

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Utilization Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above charts, and such difference is two
Levels or more, then the Applicable Utilization Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Utilization Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Utilization Fee Rate
shall be set at Level 5.  Changes to the Applicable Utilization Fee Rate shall
be immediately effective on each Margin Adjustment Date.  The above matrix does
not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.

 

“Commitment Period” shall mean the period from the Closing Date to February 23,
2011, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

 

“Total Commitment Amount” shall mean (a) for any date prior to the First
Amendment Effective Date, the Closing Commitment Amount, and (b) on the First
Amendment Effective Date and thereafter, the Maximum Commitment Amount, as such
amount may be decreased pursuant to Section 2.9(a) hereof.

 

4

--------------------------------------------------------------------------------


 

2.             Addition to Definitions.  Article I of the Credit Agreement is
hereby amended to add the following new definitions thereto:

 

“First Amendment Effective Date” shall mean February 24,  2006.

 

“Patriot Act” shall mean Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

3.             Addition to Compliance with Laws.  Section 6.3 of the Credit
Agreement is hereby amended to add the following new subsections (d), (e) and
(f) at the end thereto:

 

(d)           has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;

 

(e)           is in compliance with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations; and

 

(f)            is in compliance, in all material respects, with the Patriot Act.

 

4.             Addition to Miscellaneous.  Article X of the Credit Agreement is
hereby amended to add the following new Section 10.18 at the end thereof:

 

Section 10.18.  Patriot Act Notice.  Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies the Credit Parties that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Credit Parties in accordance with the Patriot Act.  Borrowers shall provide, to
the extent commercially reasonable, such information and take such actions as
are reasonably requested by Agent or a Lender in order to assist Agent or such
Lender in maintaining compliance with the Patriot Act.

 

5.             Amendment to Schedule 1.  The Credit Agreement is hereby amended
to delete Schedule 1 (Commitment of Lenders) therefrom and to insert in place
thereof the new Schedule 1 attached hereto.

 

6.             Closing Items.  Concurrently with the execution of this
Amendment, Borrower shall:

 

5

--------------------------------------------------------------------------------

 

 

 


 

(a)           deliver to Agent, for delivery to each Lender that has requested a
Revolving Credit Note, replacement Revolving Credit Notes, in the amounts
specified in Schedule 1 to the Credit Agreement;

 

(b)           cause each Guarantor of Payment to execute the attached
Acknowledgement and Agreement; and

 

(c)           pay all legal fees and expenses of Agent in connection with this
Amendment.

 

7.             Representations and Warranties.  Borrower hereby represents and
warrants to Agent and the Lenders that (a) Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
Borrower with respect to the provisions hereof; (c) the execution and delivery
hereof by Borrower and the performance and observance by Borrower of the
provisions hereof do not violate or conflict with the organizational agreements
of Borrower or any law applicable to Borrower or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrower; (d) no Default or Event
of Default exists under the Credit Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof; (e) Borrower is not aware of any claim or
offset against, or defense or counterclaim to, Borrower’s obligations or
liabilities under the Credit Agreement or any Related Writing; and (f) this
Amendment constitutes a valid and binding obligation of Borrower in every
respect, enforceable in accordance with its terms, except as enforcement may be
limited by bankruptcy or insolvency laws or similar laws affecting the rights of
creditors generally or by general principles of equity.

 

8.             References to Credit Agreement.  Each reference that is made in
the Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.

 

9.             Waiver.  Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

 

10.          Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

11.          Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6

--------------------------------------------------------------------------------


 

12.          Severability.  Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

 

13.          Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of Ohio, without regard to principles
of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

CINTAS CORPORATION NO. 2

 

 

 

By:

 

 

 

William C. Gale

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as Joint Lead Arranger

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent and as a
Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

 

 

 

WELLS FARGO BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Address:

One East Fourth Street

 

NATIONAL CITY BANK

 

Cincinnati, Ohio 45202

 

 

 

Attention: Mary Sue Emerson

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of February 24, 2006.  The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned shall remain in full force and effect and
be unaffected hereby.

 

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

CINTAS CORPORATION

 

CINTAS CORPORATION NO. 3

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

CINTAS CORP. NO. 8, INC.

 

CINTAS — RUS, L.P.

 

 

By: Cintas Corp. No. 8, Inc., its general partner

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CINTAS CORP. NO. 15, INC.

 

XPECT FIRST AID CORPORATION

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

CINTAS FIRST AID HOLDINGS CORPORATION

 

AMERICAN FIRST AID COMPANY

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

RESPOND INDUSTRIES, INCORPORATED

 

AFFIRMED MEDICAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LLT, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM AMOUNT

 

KeyBank National Association

 

19.50

%

$

78,000,000

 

$

78,000,000

 

JPMorgan Chase Bank, N.A.

 

19.50

%

$

78,000,000

 

$

78,000,000

 

Fifth Third Bank

 

13.00

%

$

52,000,000

 

$

52,000,000

 

US Bank National Association

 

13.00

%

$

52,000,000

 

$

52,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

13.00

%

$

52,000,000

 

$

52,000,000

 

PNC Bank, National Association

 

6.50

%

$

26,000,000

 

$

26,000,000

 

The Northern Trust Company

 

6.50

%

$

26,000,000

 

$

26,000,000

 

Wells Fargo Bank National Association

 

6.50

%

$

26,000,000

 

$

26,000,000

 

National City Bank

 

2.50

%

$

10,000,000

 

$

10,000,000

 

Total Commitment Amount

 

100

%

$

400,000,000

 

$

400,000,000

 

 

S-1

--------------------------------------------------------------------------------

 